Citation Nr: 0800473	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  97-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for spondylolysis and 
spondylolisthesis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1967.

Procedural history

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In the July 1996 rating decision, service 
connection was denied for spondylolysis and 
spondylolisthesis.  The veteran perfected an appeal of that 
denial.  

The veteran moved to New Jersey during the pendency of this 
appeal, and original jurisdiction over this matter was 
thereby transferred to the RO in Newark, New Jersey.

In February 2000, the Board remanded the claim for further 
development.  In July 2004, the Board denied the claim of 
service connection for spondylolysis and spondylolisthesis.  
The veteran appealed the Board's July 2004 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In October 2005, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated October 25, 2005 granted the motion, vacated 
the Board's July 2004 decision, and remanded the case to the 
Board.  

In April 2006 and April 2007, the Board remanded the claim to 
the agency of original jurisdiction (AOJ) for further 
development.  A supplemental statement of the case (SSOC) 
which continued the denial of the claim was issued in 
September 2007 by the AOJ.  This matter is once again before 
the Board.




FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the 
veteran had spondylolysis and spondylolisthesis of the lumbar 
spine prior to his entry into active duty.

2.  Clear and unmistakable evidence establishes that the 
veteran's pre-existing spondylolysis and spondylolisthesis of 
the lumbar spine were not aggravated during or due to his 
military service.


CONCLUSION OF LAW

Spondylolysis and spondylolisthesis of the lumbar spine were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for spondylolysis and 
spondylolisthesis of the lumbar spine.

As was noted in the Introduction, this case was remanded by 
the Court in October 2005 Order, which was based on a Joint 
Motion for Remand.  The Joint Motion will be addressed in 
greater detail below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In February 2000, the Board remanded the claim for further 
development.  Pursuant to the Board remand, the RO obtained 
additional VA medical records.  The RO also contacted the 
Martin Army Hospital in Fort Benning, Georgia in an effort to 
obtain any additional service medical records pertaining to 
an alleged hospitalization.  In March 2003 and February 2004, 
that facility indicated that there was no record of treatment 
as to hospitalization.  

In an October 2002 letter, the RO informed the veteran that a 
statement from any medical professional, including Dr. S., 
attesting that his back condition underwent an increase in 
severity during his military service (beyond the natural 
progression of the condition) would be useful in establishing 
service connection, and that he may obtain and submit records 
pertaining to medical treatment received for his lumbar spine 
disability prior to and subsequent to service.  In April 
2003, the veteran submitted a VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), in which he reported 
that Dr. S. is deceased.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  The Board finds that the 
RO has complied with the directives of the February 2000 
remand to the extent possible.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].

In any event, the October 2005 Order of the Court did not 
raise any Stegall concerns with respect to the February 2000 
Board remand.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527- 8 
(1997) [under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and therefore, Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim].

In essence, the Joint Motion, as adopted by the Court's 
October 25, 2005 Order, called upon the Board to "obtain 
copies of any existing SSA records associated with the award 
of disability benefits to Appellant, and in readjudicating 
his claim, provide reasons and bases for any determination it 
makes with respect to the relevancy o such an award . . . ."

Pursuant to the October 2005 Court Order, the Board in April 
2006 and April 2007 remanded this claim for the RO to attempt 
to obtain any records pertaining to the veteran from the 
Social Security Administration (SSA).  Since July 2006, the 
RO has made three attempts to obtain these records.  In July 
2006, November 2006, and May 2007, SSA indicated that no 
records were available.  

In a November 2007 statement, the veteran's counsel argues 
that the efforts to obtain SSA records were inadequate and 
that the claim should be remanded again.  
The Board disagrees.

The three VA requests for the veteran's SA records reflect 
that the veteran and his Social Security Number were 
correctly identified.  There is no indication that these 
requests are in any way incomplete or misleading.  SSA has 
been unable to furnish the requested records.  Based on SSA's 
responses, in which SSA stated that it could not send the 
requested medical records, it appears that any records 
pertaining to Social Security disability benefits which were 
granted in late 1998 no longer exist or cannot be located.  
Any further attempts to on the part of VA obtain SSA records 
obviously would be futile.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts and Porter,  both 
supra.

In a May 2007 letter, the RO informed the veteran that he 
should furnish any medical evidence or correspondence 
relating to his prior claim for Social Security disability 
benefits.  The veteran and his counsel have submitted no such 
evidence.  
The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Since the veteran is represented by 
skilled counsel, who signed the Joint Motion and thus is on 
record as suggesting the importance of the SSA records to his 
client's case, the Board assumes that the veteran and/or 
counsel have made their own efforts to locate such records, 
also without success. 

The Board finds that the RO has complied with the directives 
of the April 2006 and April 2007 remands to the extent 
possible.  See Stegall, supra.

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The RO fully informed the veteran of the VCAA in letters 
dated in May 2003, August 2003, and January 2007.  The 
January 9, 2007 VCAA letter provided notice pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), and also 
included "give us everything you've got" language required by 
38 C.F.R. § 3.159(b)(1).

The Board's July 2004 decision contained an extensive 
discussion concerning VCAA compliance [see the July 6, 2004 
Board decision, pages 3-7].  The October 2005 Joint Motion 
for Remand only addressed VA's failure to obtain any SSA 
records.  The Joint Motion did not identify and deficiency as 
to the duty to notify or the duty to assist.  The Board is 
confident that if the parties had identified any VCAA 
problems, such would have surfaced in the October 2005 Joint 
Motion for Remand so that any deficiencies could be 
corrected.  See also Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) [noting that 
"[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].

Moreover, in  August 2006 and November 2007 statements, the 
veteran's counsel did not raise VCAA concerns.

With respect to VA's duty to assist, the evidence of record 
includes service medical records, VA and private medical 
records, and reports of VA examinations.  
As noted in the Stegall discussion above, the RO attempted to 
obtain hospitalization records from the Martin Army Hospital 
in Fort Benning, Georgia, and records from SSA, without 
success.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of an attorney.  
He has not requested a Board hearing.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2007).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2007).
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306-
7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].



Analysis

The October 2005 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."    The 
Board's analysis has been undertaken with Fletcher in mind.  

As was noted above, the October 2005 Joint Motion for Remand 
stated that the Board should make a determination as to the 
relevancy of the award of Social Security disability 
benefits.  The October 2005 Joint Motion itself  made no 
determination as to whether such records are relevant.  
  
While it is clear that the veteran has received Social 
Security disability benefits, as explained in some detail 
above the medical records underlying such disability 
determination are unavailable.  However, the November 1998 
decision of an administrative law judge (ALJ) awarding Social 
Security disability benefits to the veteran is of record.  

With respect to the issue now before the Board, entitlement 
to service connection for spondylolysis and spondylolisthesis 
of the lumbar spine, the only relevant reference in the ALJ 
decision is to an exhibit showing "that in 1967 the claimant 
was honorably discharged from the army three months after 
enlisting because he was found to have spondylolysis and 
spondylolisthesis and was considered unfit for military 
service (Exhibit 1F)."  See the November 1998 ALJ decision, 
page 3.  
This information merely repeats information that is in the 
veteran's service medical records.  The ALJ decision does not 
note any medical evidence showing that the veteran's 
spondylolysis and spondylolisthesis did or did not exist 
prior to active service or that the spondylolysis and 
spondylolisthesis were or were not aggravated by active 
service.  

The Board draws no conclusion, either for or against the 
veteran's claim, based on any missing SSA records.  However, 
there is no indication, aside from what amounts to mere 
speculation contained in the Joint Motion, that the missing 
SSA records would be relevant to the claim.  The Board thus 
specifically finds that the SSA records are of not relevant 
to the claim.  

Discussion

The veteran is seeking entitlement to service connection for 
spondylolysis and spondylolisthesis.  

Spondylolisthesis is defined as 'forward 
displacement of one vertebra over another, usually 
of the fifth lumbar over the body of the sacrum, or 
of the fourth lumbar over the fifth, usually due to 
a developmental defect in the pars 
interarticularis.'  Dorland's Illustrated Medical 
Dictionary 1567 (27th ed. 1988). . . . .  
Spondylolysis is not the same disorder as 
spondylolisthesis.  Spondylolysis is defined as a 
"dissolution of a vertebra; a condition marked by 
platyspondylis, aplasisa of the vertebral arch, and 
separation of the pars interarticularis."  
Dorland's at 1567.  Platyspondylis is a 'congenital 
[present at birth] flattening of the vertebral 
bodies,' Id. at 111 . . . .  

Smith v. Derwinski, 1 Vet. App. 235, 236 (1991).

The veteran has asserted that he had no pre-existing back 
disorder and that his current spondylolysis and 
spondylolisthesis of the lumbar spine were incurred in 
service.  He contends that he was found to be fit for duty at 
his enlistment examination.  He asserts that his 
spondylolysis and spondylolisthesis were not diagnosed until 
after he entered service and sustained an injury to his back.  
He maintains that he fell from a platform shortly after 
completion of basic training, injuring his back.  He further 
maintains that he was hospitalized for several days due to 
the back injury, and that he was discharged shortly after his 
recovery.

The veteran alternatively asserts that if his spondylolysis 
and spondylolisthesis indeed preexisted military service, 
which he disputes, that the conditions were aggravated by the 
in-service injury.

The Board again notes VAOPGCPREC 3-2003, which states: "The 
plain language of this statute [38 U.S.C. § 1111] provides 
that the presumption of soundness of this statute provides 
that the presumption of soundness is rebutted only if clear 
and unmistakable evidence establishes both that (1) the 
condition existed prior to service and (2) the condition was 
not aggravated by service."  The Board must therefore 
initially determine whether, under 38 U.S.C.A. § 1111, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  If the presumption of soundness is rebutted, the 
Board must then address the matter of whether the presumption 
of aggravation has been rebutted by clear and unmistakable 
evidence.

(i.)  The presumption of soundness
 
Concerning the presumption of soundness, the service medical 
records show that prior to his entrance into service, the 
veteran was examined in December 1966 and complained of prior 
back trouble.  The examiner specifically noted that the 
veteran had a prior back sprain from diving for which he wore 
support and continued to complain of occasional pain in the 
right flank.  

A history provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  See 38 C.F.R. 3.304(b)(1); see also 
Gahman v. West, 13 Vet. App. 148, 150 (1999) [recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners]; Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) [a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service]; Crowe v. Brown, 7 Vet. 
App. 238 (1995) [supporting medical evidence is needed to 
establish the presence of a preexisting condition].  However, 
in this case the examiner referred to aback sprain. 

The veteran served only three months.  In addition, at the 
time of Medical Board Proceedings in November 1967, the 
veteran reported that he injured his back three different 
times prior to service.  The Medical Board, composed of three 
physicians, characterized the veteran's problem as "EPTS" 
[existing prior to service].

The record thus clearly and unmistakably shows that the 
veteran injured his back prior to service; such injury and 
continuing pain were noted by the examiner during the 
December 1966 pre-enlistment physical examination.  During 
the veteran's brief service, he again reported pre-service 
back problems [and no in-service back injury].  In addition, 
three military physicians determined that the spondylolysis 
and spondylolisthesis existed prior to his enlistment.  The 
service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is a 
factual predicate for the medical board's conclusion, that 
is, the veteran's own history filtered through the medical 
expertise of the medical board.  See Gahman, 12 Vet. App. at 
411.  The veteran's history was enhanced by the by the 
medical experts who opined that his current condition 
preexisted service.  Cf. LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"].  The 
Medical Board did not merely transcribe the veteran's 
statements but rather supplemented his statements with their 
own findings.  See Gahman, supra.  

In light of this powerful contemporaneous evidence, the Board 
finds that there is clear and unmistakable evidence that the 
veteran had spondylolysis and spondylolisthesis which existed 
prior to service.

As to whether he had a pre-existing back disability, the 
veteran has advanced two arguments.  First, he correctly 
notes that he was found to be fit for service.  He therefore 
contends that this fact effectively rebuts the presumption of 
soundness. 

The Board disagrees.  The law and regulations discussed above 
require that there is clear and unmistakable evidence that a 
defect, infirmity, or disorder existed prior to service, and 
not that such defect, infirmity, or disorder was productive 
of disqualifying impairment at the time of service entry.  
Indeed, if this or any other veteran was disqualified from 
service before enlistment, they would have not have any 
military service and the presumption would be useless.  The 
presumption of soundness is potentially applicable in such 
situations as the one currently before the Board: an 
individual is found to be fit for enlistment but sometime 
thereafter (usually shortly after entrance) a defect is 
discovered which renders him unfit.

In short, while no apparent functional impairment was shown 
at the time the veteran was examined during his December 1966 
pre-induction examination, there was clear and unmistakable 
evidence of a preexisting back disability contained in the 
report of medical history signed by a physician.

The second argument advanced by the veteran (although he has 
been somewhat inconsistent as to this point) he had no back 
problems whatsoever before service and that he injured his 
back in a fall in service.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places far greater weight of probative value on the 
contemporaneous medical records, including the veteran's 
statements contained therein, than it does on the veteran's 
more recent statements.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

The December 1966 report of medical history which was signed 
by the veteran and by a physician clearly indicated that he 
had back problems, evidently due to a diving injury.  The 
veteran elaborated during service that he injured his back 
three times before service (diving, trampoline, and motor 
vehicle accidents).  The motor vehicle accident happened four 
months prior to the Medical Board examination in early 
November 1967; in other words, the motor vehicle accident was 
in or around early July 1967 and prior to the veteran's 
entrance into service in August 1967.  

The service medical records further indicate that the 
veteran's back again began bothering him while doing physical 
training in basic training.  There is no hint of a fall from 
a platform as the veteran now alleges.  The veteran's current 
contentions of an in-service injury are lacking in 
credibility and are outweighed by the service medical 
records.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

To the extent that statements of others echo the veteran's 
contentions, the statements of the veteran's relatives are 
clearly based on the veteran's own recollection of events to 
them, are contradicted by the negative contemporaneous 
medical records, and are similarly lacking in probative 
value.  

As to the statement of L.W.E., a fellow veteran, L.W.E. did 
not state that he saw the veteran fall.  Rather, L.W.E. 
merely said that he was told by an unidentified individual 
that the veteran had hurt his back badly and had been taken 
to the hospital.  L.W.E. is providing testimony about events 
over 40 years ago in which he did not witness.  The Board 
again notes that the contemporaneous medical records make no 
mention of a fall and instead note that the veteran's back 
was giving way during physical training.  Therefore, L.W.E.'s 
statement does not establish that the veteran's back 
disability did not preexist active service.  

The veteran is also claiming that he did not have 
spondylolysis and spondylolisthesis prior to service on the 
basis that X-rays on entrance were normal.  However, the X-
rays taken at the December 1966 pre-induction examination 
were chest X-rays and not lumbar spine X-rays.  Thus, there 
is no X-ray evidence at the December 1966 pre-induction 
examination which relates to the veteran's lumbar spine.

In summary, for the reasons and bases expressed above, the 
Board concludes that clear and unmistakable evidence 
establishes that the back condition existed prior to service.  
The statutory presumption of soundness on enlistment has been 
rebutted.  The Board will therefore move on to a discussion 
of aggravation.

(ii.)  Aggravation

The next matter which must be resolved is whether there is 
clear and unmistakable evidence that the veteran's 
preexisting spondylolysis and spondylolisthesis were not 
aggravated during service.  

As alluded to above, the veteran reported back problems 
during basic training.  
X-ray studies from October 1967 revealed spondylolysis and 
spondylolisthesis, manifested by a bilateral pars defect at 
L5 with first degree slippage.  The veteran was separated 
from service within a few weeks.  No further complaints, 
findings, treatment, or diagnosis of a low back disability 
were made during service, with the exception of the medical 
board proceedings, which in essence endorsed the October 31, 
1967 findings.  The Medical Board found that the 
spondylolysis and spondylolisthesis were not aggravated by 
active service.

There is no further medical evidence of any back problems for 
over two decades after service.  The veteran sustained spinal 
injuries in an automobile accident in 1992; he did not file a 
claim of entitlement to service connection for a back 
disability until 1995.  

In sum, the veteran sought treatment on one occasion during 
service for complaints of back pain.  As noted above, the 
Medical Board determined that the spondylolysis and 
spondylolisthesis were not aggravated by active service.  
Indeed, the Medical Board Proceedings Report specifically 
noted that the veteran was being discharged so that he would 
not aggravate his pre-existing back disorder.   There is no 
evidence of any back problems for approximately a quarter of 
a century thereafter, coincident with the 1992 motor vehicle 
accident.  There is no evidence of a worsening of the back 
disability due to service.  See Davis, Jensen, and Hunt, all 
supra.    

The Medical Board's determination is not a "bare conclusion 
without a factual predicate in the record."  See Miller, 
supra.  There is a factual predicate for the Medical Board's 
conclusion, that is, the veteran's own history filtered 
through the medical expertise of the Medical Board.  The 
medical board did not merely transcribe the veteran's 
statements but rather supplemented his statements with their 
own findings.  See Gahman, 12 Vet. App. at 411.  

Based on this record, the Board concludes that clear and 
unmistakable evidence establishes the veteran's pre-existing 
back condition was not aggravated by his brief service.

The veteran contends that he fell off a platform and was 
immobilized and hospitalized for several days.  However, 
there is no objective evidence establishing that such fall 
and hospitalization ever occurred.  The service medical 
records noted that the veteran reported several instances of 
back trouble prior to service and an instance of his back 
giving way during basic training.  There is no reference to a 
fall or other accident involving the veteran's back, or to 
hospitalization therefor.  It is safe to assume that if the 
purported fall and hospitalization actually happened these 
would have been discussed in the Medical Board report.  There 
is no such reference.

In short, the Board believes that the veteran's recent 
statements concerning the purported fall and hospitalization 
are not credible in light of the entire record and that they 
therefore are entitled to no weight.  See Curry and 
Cartright, both supra.  The Board again notes that the 
statements from the veteran's relatives are based on the 
veteran's reporting of events, a reporting that the Board 
rejects.  As for the statement of L.W.E., the Board again 
notes L.W.E. did not state that he saw the veteran fall or, 
for that matter, that he saw the veteran in a hospital.  
Rather, L.W.E. merely said that he was told by an 
unidentified individual that the veteran had hurt his back 
badly and had been taken to the hospital.  L.W.E. is 
providing testimony about events over 40 years ago in which 
he did not witness.  The Board again notes that the 
contemporaneous medical records make no mention of a fall or 
a hospitalization and instead note that the veteran's back 
was giving way during physical training.  Therefore, L.W.E.'s 
statement does not establish that the veteran was 
hospitalized in service for a back injury from a fall.  

The Board places great weight of probative value on the 
service medical records.  See Curry, supra.  Such records are 
more reliable, in the Board's view, than the veteran's and 
other individuals' assertions of events now four decades 
past.  

The Board further finds it significant, with respect to the 
matter of aggravation, that following the veteran's discharge 
from service, he did not file a claim of service connection 
for a back disability until 1995, almost 30 years after 
discharge from service.  The Board also points out that the 
medical evidence of record shows that the veteran sustained 
multiple injuries to his spine in an automobile accident in 
1992, many years after service and with no intervening 
medical treatment, but only three years before the veteran 
filed his original claim of service connection.

To the extent that the veteran and other lay witnesses are 
now claiming that the spondylolysis and spondylolisthesis 
underwent an increase in severity during service, it is now 
well established that laypersons, such as the veteran, 
without medical training are not competent to comment on 
medical matters such as etiology.   See Espiritu  v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).

Therefore, for reasons expressed immediately above, the Board 
finds that the veteran clearly and unmistakably had 
spondylolysis and spondylolisthesis prior to his entry into 
active duty, and that clearly and unmistakably there was no 
increase in the severity of the pre-existing back disability 
during or due to his brief military service.  For these 
reasons, the benefit sought on appeal is denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for spondylolysis and spondylolisthesis of 
the lumbar spine is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


